Citation Nr: 0120762	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  93-12 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


REMAND

The veteran had active duty from March 1968 to March 1971 and 
from April 1971 to April 1976.  This matter comes before the 
Board of Veterans' Appeals (BVA or Board) on appeal from a 
February 1993 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Manchester, New Hampshire.  
In February 1995, the Board remanded the case.  In a May 1999 
decision, the Board affirmed the previous denials of service 
connection for PTSD.

The veteran appealed the May 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly the United States Court of Veterans Appeals).  In 
January 2001, the parties filed a Joint Motion for Remand, 
asking the Court to vacate and remand the 1999 Board 
decision.  The Court granted that motion later that same 
month.  

In the Joint Motion, the parties agreed that the clinical 
records associated with the claims file did not include 
clinical records of the veteran's treatment by Dr. Linda 
Nagy, White River Junction VA Medical Center.  As noted in 
the Joint Motion, VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the appellant's claim.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  On remand, the RO should obtain these 
records, and should review the veteran's entire VA clinical 
inpatient and outpatient records to assure that all relevant 
records have been obtained and associated with the claims 
file.

The Board also notes that, during the pendency of the 
veteran's appeal before the Court, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA clarified VA's duty to assist a claimant and the duty to 
provide notice.  Although the Joint Motion was signed after 
enactment of VCAA, the parties did not discuss the 
implications of the VCAA as to this case.  Nevertheless, he 
RO should, on remand, ensure that the duty to assist and duty 
to provide notice as set forth in the VCAA have been met. 

Previously, there have been extensive, unsuccessful efforts 
to obtain credible evidence supporting the veteran's 
description of his stressors.  Resolution of this claim may 
require further attempts to obtain such credible supporting 
evidence, particularly as to a killing in Fairville, North 
Carolina, which the veteran has said that he witnessed 
enroute to Fort Jackson.  The veteran's attorney has also 
provided additional information in June 2001, which the 
attorney has stated was obtained from the National Archives 
Records Administration.  After review of this information, 
the RO should determine whether this information suggests 
that other relevant information may be available. 

Therefore, the case is REMANDED to the regional office (RO) 
for the following development:

1.  The RO should obtain the complete 
records of the veteran's VA clinical 
treatment.  The RO should obtain and 
associate with the claims file all 
records of the veteran's treatment by Dr. 
Linda Nagy, White River Junction.  In 
particular, the RO should obtain the 
veteran's treatment records from February 
2001 to the present, and should verify 
that the extensive records added to the 
claims file after the May 1999 Board 
decision are complete.  

2.  The RO should ask the veteran to 
identify any non-VA clinical providers 
who might have relevant information, and 
should attempt to obtain and associate 
with the claims file any identified 
clinical records, after obtaining the 
necessary release(s).  

3.  The RO should request the veteran's 
service personnel records from the 
National Personnel Records Center (NPRC), 
(or if the records are unavailable from 
NPRC, the RO should contact the service 
department and the veteran for any copies 
he has in his possession).  The RO should 
also request that NPRC search for any 
additional records pertaining to the 
veteran, and should make a special 
request, with authorization from the 
veteran, for records of any psychiatric 
or mental health evaluation or treatment.  

4.  The RO should ask the veteran to 
provide an approximate date or time 
period of occurrence of the stressor 
alleged to have been incurred during 
service while in Fairville, North 
Carolina.  The date provided by the 
veteran should be cross-referenced with 
the veteran's service personnel records 
(if available).  The RO should then 
contact the local or state custodian of 
criminal records for confirmation as to 
whether there is a record of a death or 
criminal assault having occurred in 
Fairville during the relevant time period 
as contended by the veteran.  All efforts 
to verify such an event should be 
documented in the claims file.  

5.  After reviewing the additional 
materials added to the claims file since 
the file was certified for Board review, 
the RO should determine whether any 
additional development is required and 
whether there is any additional source 
from which corroboration of the veteran's 
stressor descriptions might be obtained.  

6.  The RO should then review the file and 
make a determination of record as to 
whether the veteran incurred PTSD 
stressors in combat, and should determine 
whether there is credible supporting 
evidence of stressors unrelated to combat.

7.  The veteran should be afforded VA 
psychiatric examination to determine 
whether he has a psychiatric disorder and, 
if so, the current diagnosis.  Prior to 
conducting the examination, the examiner 
should be given a copy of this remand, the 
veteran's claims file or a copy thereof, 
including the RO's determination as to 
which stressors were incurred in combat, 
if any, and which non-combat stressors are 
supported by credible evidence.  The 
examiner should review the veteran's 
medical history, the medical opinions of 
record, and other relevant materials in 
the claims file in connection with the 
examination.  All necessary special 
studies or tests, including appropriate 
psychological testing and evaluation, is 
to be accomplished.  The examiner should 
(1) provide an opinion as to whether the 
veteran meets the criteria as provided for 
the diagnosis of PTSD in DSM-IV; (2) 
provide an opinion as to whether in-
service stressors supported by credible 
evidence were sufficient to cause PTSD 
according to DSM-IV standards; and, (3) 
provide an opinion as to whether there is 
a nexus between current symptoms of PTSD 
and claimed in-service stressor(s).  The 
examiner should be requested to provide 
the medical  rationale for all conclusions 
reached.

8.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 are 
completed. 

9.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative, if any, should be 
provided a supplemental statement of the 
case with the appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




